United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3710
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

               Daniel Gray Eagle, also known as Daniel Grey Eagle

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Central
                                   ____________

                           Submitted: October 22, 2021
                             Filed: January 31, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       After a three-day trial, a jury convicted Daniel Gray Eagle of: (1) conspiracy
to distribute 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine; (2) possession with intent to distribute a mixture or
substance containing a detectable amount of meth on January 22, 2018; and (3)
possession with intent to distribute a mixture or substance containing a detectable
amount of meth on March 1, 2018.
       On appeal, Gray Eagle challenges the sufficiency of the evidence supporting
his conviction, arguing the witnesses were not credible. This Court reviews “the
sufficiency of the evidence to sustain a conviction de novo, viewing the evidence in
the light most favorable to the jury’s verdict and reversing the verdict only if no
reasonable jury could have found the defendant guilty beyond a reasonable doubt.”
United States v. Shelledy, 961 F.3d 1014, 1019 (8th Cir. 2020), quoting United States
v. Ramos, 852 F.3d 747, 753 (8th Cir. 2017). “A jury’s credibility determinations
are well-nigh unreviewable because the jury is in the best position to assess the
credibility of witnesses and resolve inconsistent testimony.” United States v.
Trotter, 837 F.3d 864, 868 (8th Cir. 2016), quoting United States v. Hodge, 594 F.3d
614, 618 (8th Cir. 2010).

       After a careful review of the record, this Court concludes that the government
produced sufficient evidence to support the jury’s verdict. The government
presented 12 witnesses at trial, including two who sold meth to Gray Eagle, three
who purchased it from Gray Eagle or someone to whom he had sold it, and various
police officers who discovered it in Gray Eagle’s possession four times. Many
witnesses corroborated one-another’s testimony. “[T]he jury was entitled to make
credibility determinations and reject [Gray Eagle’s] theory of the case.” United
States v. Shelabarger, 770 F.3d 714, 717 (8th Cir. 2014); see also United States v.
Aldridge, 664 F.3d 705, 715 (8th Cir. 2011) (“The jury has the sole responsibility to
resolve conflicts or contradictions in testimony, and credibility determinations are
resolved in favor of the verdict.”).

      This Court affirms Gray Eagle’s conviction and sentence. See 8th Cir. R. 47B.

                                    *******

      The judgment is affirmed.
                      ______________________________




                                         -2-